I concur in the judgment of reversal. The sole and only authority for a proceeding of this kind is the Political Code (sections 4460, 4461 and 4462). Section 4462 provides that when a newspaper shall desire to have its standing as a newspaper of general circulation, as that term is defined in section 4460, ascertained and established, it may file a verified petition, and obtain a judgment of the court, by doing the things therein enumerated, to the effect that it is such paper. The petition does not show that the Santa Cruz "Evening News" is a newspaper of general circulation as that term is defined by section 4460 in this, that it does not allege nor show that said paper had been printed and published for one year prior to the time of filing the petition, but, on the contrary, it shows that the said newspaper had been established and published less than nine months at said time.
To entitle the petitioner to this special kind of judgment provided for by the sections of the code enumerated it must comply with the express conditions on which the judgment *Page 407 
is authorized. It is elementary that statutory remedies must be strictly pursued, and cannot be extended to cases not named nor included within the classes enumerated. It is not necessary to discuss or determine the constitutionality of the provisions of the code relied upon by the petitioner.
A petition for a rehearing of this cause was denied by the district court of appeal on February 3, 1910, and a petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on March 7, 1910.